—In a proceeding to invalidate a petition designating Joseph F. Defina as a candidate in a primary election to be held on September 14, 1993, for the nomination of the Republican Party as its candidate for the public office of Member of the New York City Council from the 43rd Council District, the appeal is from a judgment of the Supreme Court, Kings County (Krausman, J.), dated August 12, 1993, which, after a hearing, dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The appellants contend that 53 signatures on the designating petition are invalid because a subscribing witness testified that he circulated petitions for two different candidates on the same day, yet the identically-sequenced names contained different collection dates. First, we find that only 33 signatures were potentially invalid. Moreover, even if we were to accept the contention that these 33 signatures were invalid, the candidate would still have the required number of valid signatures. We further reject the appellant’s contention that because, in a different proceeding, a volume of the petition was found to be permeated with fraud, the other volumes involved herein should similarly be found to be permeated with fraud. Finally, we find that the appellant’s contention that the Supreme Court precluded the admission of relevant evidence at the hearing on the petition is without merit. Sullivan, J. P., Eiber, O’Brien and Joy, JJ., concur.